MEMORANDUM **
Ramon J. Sapp appeals from his jury-trial conviction and 57-month sentence for being a felon in possession of a firearm and ammunition and contempt of court, in violation of 18 U.S.C. §§ 401(3), 922(g)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Sapp has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se supplemental or answering brief has been filed.
Our independent review of the brief and the record, pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.